El Juez Asociado Señor Wole,
emitió la opinión del tribunal.
El acusado fue convicto del delito d© acometimiento y agresión con circunstancias agravantes, y en apelación se-ñala dos errores: primero, que la denuncia no imputa delito alguno, y, segundo, que no hubo suficiente prueba para sen-tenciársele.
 El fundamento del primer señalamiento es que la denuncia no demuestra la comisión, de un delito de acometimiento y agresión grave, toda vez que se imputa al acusado solamente haber acometido a otra persona con un cuchillo, y que un cuchillo' no es necesariamente un arma mortífera. El uso de un arma mortífera es lo único que podría hacer que en este caso el acometimiento y agresión fuera grave. No obstante, es claro que se imputa el delito de acometimiento y agresión simple y que, por tanto, la denuncia no estaba sujeta a ser atacada mediante una excepción perentoria o su equivalente.
Además, hemos resuelto en el caso de El Pueblo v. Albino, 17 D.P.R. 481, que en una denuncia por el delito de acometi-miento y agresión grave no es necesario alegar que el arma *245usada fuera mortífera, ya que la determinación de este lieclio podría dejarse al juez sentenciador.
El apelante se refiere a la prueba al discutir el primer señalamiento, pero es ley ya establecida que no se puede recurrir a la prueba en apoyo de la alegación de que la denuncia no imputa delito alguno.
En lo referente al segundo error, bubo conflicto- de prueba. Haciendo un análisis de la misma, se verá que es enteramente claro que el acusado acometió al perjudicado con un cuchillo. Además, la corte tenía derecho a creer, bien que el acusado fué el que propinó el primer golpe, o que hubo una riña mutua. El acusado admite que tenía un cuchillo. El perjudicado dice que si bien agredió al acusado con una chorrera, lo hizo porque el acusado le había pegado con un palo. Cada una de. las partes en este conflicto le echa la culpa a su contrario, y la corte resolvió la prueba a favor del perjudicado. La riña ocurrió en un patio al cual, según la corte tenía derecho a creer, ambos individuos descendieron voluntariamente. Nadie vió lo que ocurrió entre el perjudicado y el acusado hasta que se les halló' rodando por el suelo y el perjudicado salió con una herida inferídale con un cuchillo, la que no resultó ser de carácter grave.
Por otra parte, la prueba no reveló un caso grave. El cuchillo usado era pequeño, más o menos como los que usan los carpinteros u otros trabajadores para hacer trabajos ligeros. No era esencialmente un arma peligrosa, y la prueba estuvo en completa armonía con la posesión inocente del cuchillo por parte del acusado. Por tanto, la prueba no demostró la comisión de un delito' de acometimiento- y agre-sión con circunstancias agravantes.
Debe modificarse la sentencia en el sentido de imponer al acusado una multa de $30, y en defecto de pago, se le condena a sufrir un día de cárcel por cada dólar que dejare de satis-facer; y, así modificada, se confirma.